UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1241



PRISCILLA PENNE WHITE, for Davie RV Supply
LLC,

                                            Plaintiff - Appellant,

          versus


KAREN BAILEY; CIT GROUP; ALLEN WHITAKER,
Sheriff, Davie County; NICK PAPPAS; GARFIELD
V. WAUGH,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CA-00-1017-1)


Submitted:   July 26, 2001                 Decided:    July 31, 2001


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Priscilla Penne White, Appellant Pro Se. Derek J. Allen, BROOKS,
PIERCE, MCLENDON, HUMPHREY & LEONARD, Greensboro, North Carolina;
Henry P. Van Hoy, II, MARTIN & VAN HOY, L.L.P., Mocksville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Priscilla Penne White appeals the district court’s order dis-

missing White’s action under 42 U.S.C.A. § 1983 (West Supp. 2000)

based on motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

filed by each Defendant except Alan Whitaker.   However, we dismiss

the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp. 337 U.S. 541 (1949). Because

the order appealed here does not address all of the parties to this

action it is neither a final order nor an appealable interlocutory

or collateral order.   Accordingly, we dismiss the appeal as inter-

locutory, and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2